Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing August 14, 2009 Jennifer Gowetski Senior Counsel Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: CreXus Investment Corp. Amendment No. 1 to Form S-11 Filed July 31, 2009 File No. 333-160254 Dear Ms. Gowetski: On behalf of our client, CreXus Investment Corp., a Maryland corporation ( CreXus ), set forth below are the responses of CreXus to the Staff of the Division of Corporation Finance (the  Staff ) of the Securities and Exchange Commission (the  Commission ) to the comments received in a letter dated August 11, 2009 (the 
